906 So.2d 1193 (2005)
Sandra S. ROBERTS, Appellant,
v.
Mark Elliot ROBERTS, Appellee.
No. 4D04-2126.
District Court of Appeal of Florida, Fourth District.
July 20, 2005.
Eddie Stephen of the Law Offices of Eddie Stephens, P.A., West Palm Beach, for appellant.
Robert M.W. Shalhoub of the Law Offices of Robert M.W. Shalhoub, P.A., West Palm Beach, for appellee.
PER CURIAM.
The former wife appeals the trial court's findings that temporary alimony and child support were excessive and its award of a credit for the overpayment. In approving this overpayment credit, we follow our decision on this same issue in Flores v. Flores, 874 So.2d 1211 (Fla. 4th DCA), review granted, (June 29, 2004). See also Dent v. Dent, 851 So.2d 819 (Fla. 2d DCA *1194 2003) (Stringer, J., concurring specially). We find the former wife's other arguments to be without merit.
Affirmed.
STEVENSON, C.J., TAYLOR and HAZOURI, JJ., concur.